[Cite as State v. Brown, 2017-Ohio-64.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                  :

                 Plaintiff-Appellee,            :

v.                                              :                  No. 16AP-634
                                                               (C.P.C. No. 09CR-5367)
Victor L. Brown,                                :
                                                         (ACCELERATED CALENDAR)
                 Defendant-Appellant.           :


                                          D E C I S I O N

                                    Rendered on January 10, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellee.

                 On brief: Victor L. Brown, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.
        {¶ 1} Victor L. Brown is appealing from the trial court's refusal to order that the
court costs be refunded which he paid in a criminal case in which he was the defendant.
The State of Ohio has filed a brief in which it states that the costs should, in fact, be
refunded to Brown.
        {¶ 2} We, therefore, sustain Brown's sole assignment of error which reads:
                 The trial court has refused to follow the mandate of the
                 Tenth District Court of Appeals when it directed the court to
                 proceed in accordance of law that dismissed defendant's
                 conviction and sentence but did not dismiss the fines
                 associated with the conviction in contravention to law.

        {¶ 3} Accordingly, we reverse the judgment of the trial court and enter judgment
compelling the refunding of the court costs in the amount of $138.57 collected in Brown's
No. 16AP-634                                                                   2


case in which his conviction was vacated and in which his case was subsequently
dismissed.
                                                            Judgment reversed;
                                                  Judgment entered for appellant.

                       BROWN and HORTON, JJ., concur.